PER CURIAM.
The trial court erred in imposing a public defender’s lien without giving the appellant notice of his right to a hearing to contest the amount. See Brown v. State, 672 So.2d 57 (Fla. 1st DCA 1996); Neal v. State, 669 So.2d 1113 (Fla. 1st DCA 1996); Kirby v. State, 658 So.2d 1232 (Fla. 1st DCA 1995). Accordingly, the imposition of the public defender’s lien is vacated. On remand, a lien may again be imposéd, provided that appellant is given notice and an opportunity to contest its amount. The judgment and sentence is affirmed in all other respects.
AFFIRMED and REMANDED, with directions.
MINER and WEBSTER, JJ., and SMITH, Senior Judge, concur.